Title: To James Madison from John Gavino, 4 January 1804 (Abstract)
From: Gavino, John
To: Madison, James


4 January 1804, Gibraltar. No. 139. “I have not been honord with any of yours since my last under 29: Ulto: No: 138 [not found] ⅌ the Schooner Mary Capn: Sinclair.” Lieutenant Somers in the Nautilus arrived 2 Jan. 1804 from Syracuse with dispatches from Preble for Robert Smith. Was “Extreamly mortified” to learn from Preble of the loss of the Philadelphia and the imprisonment of its officers and crew. For particulars refers JM to Preble’s dispatches to Smith, carried by midshipman Gadsden. Obtained passage for Gadsden on board the Mary, bound to Georgetown, South Carolina, which is the only U.S. vessel in port. “The Wind is now coming round to the East & they will sail imediately.”
“Yesterday arrived the Brig Argo [Argus] Capn: Hull who is under 3 days Quarantine having Waterd at Frangirola [Fuengirola] near Malaga. The accounts of Publick health from that Citty announce its entire Reestablishment.

“The Portuguese admiral is gone to anchor at Alguesiras, account the apprehentions of Warr, and the rest of the Squadron is now geting under way for Lisbon.” Adds in a postscript that he has not yet passed Simpson’s three drafts on JM.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 3 pp.; docketed by Wagner as received 29 Mar. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:313–14.



   
   For the dispatches carried by Gadsden, one of which no doubt was Preble to Robert Smith, 10 Dec. 1803 (printed ibid., 3:256–60), see Preble to Smith, 17 Jan. 1804 (printed ibid., 3:337–40).



   
   See Simpson to JM, 15 Aug. and 6 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:312, 383).


